         Case 7:20-cv-00057-WLS Document 45 Filed 08/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION
JESSICA HURT, individually and on behalf :
Of similarly situated persons,           :
        Plaintiffs,                      :
                                         :
v.                                       :         CASE NO.: 7:20-cv-57 (WLS)
                                         :
RT PIZZA INC. and RICKY TEEL,            :
                                         :
        Defendants.                      :
                                         :
                                          ORDER
        On July 20, 2021 the Court stayed this case for thirty (30) days (Doc. 42) so that the
Parties could continue settlement negotiations pursuant to the Parties Joint Status Report
(Doc. 41). In granting the stay the Court ordered that the parties update the Court no later
than Wednesday, August 11, 2021 about the status of the case, including whether the Parties
intended to submit another motion for approval of a settlement and whether the present stay
should remain in effect. On August 11, 2021 the Parties filed a Joint Status Report (Doc. 43)
requesting the Court continue the stay for seven (7) days for the Parties to attempt settlement
negotiations.
        In the interest of ensuring efficient proceedings, the Court ORDERS that the stay in
this case be continued for seven (7) additional days, or through August 25, 2021. The Parties
shall update the Court by no later than Thursday, August 26, 2021, about the status of the
case.


        SO ORDERED, this 19th          day of August 2021.

                                           /s/ W. Louis Sands
                                           W. LOUIS SANDS, SR. JUDGE
                                           UNITED STATES DISTRICT COURT




                                              1
